IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30616



JANICE WILLIAMS; LEODREY WILLIAMS,

                              Plaintiffs-Appellees-Cross-Appellants,

versus


WAL-MART STORES, INC.; ET AL,

                                                         Defendants,

WAL-MART STORES, INC.,

                                 Defendant-Appellant-Cross-Appellee.

                       --------------------
          Appeals from the United States District Court
               for the Middle District of Louisiana
                          (97-CV-1119-A)
                       --------------------
                           June 9, 2000


Before WIENER and STEWART, Circuit Judges, and LITTLE*, District
Judge.

PER CURIAM:**

     AFFIRMED.    See 5th Cir. R. 47.6.




     *
       District Judge of the Western District of Louisiana,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.